DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to Fig. 13 in the reply filed on 11/4/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0174506; herein “Kim”)
Regarding claim 1, Kim discloses in Fig. 1 and related text a display device comprising: 
a light emitting element including: 
a first semiconductor layer (e.g. 210, see [0026]);
a second semiconductor layer (e.g. 250, see [00226]); and 
a third semiconductor layer (e.g. 230, see [0026]) disposed between the first semiconductor layer and the second semiconductor layer; 
a first contact electrode (e.g. 310, see [0026]) electrically connected to the first semiconductor layer of the light emitting element; 
a second contact electrode (e.g. 330, see [0026]), see electrically connected to the second semiconductor layer of the light emitting element; and 
a third contact electrode (e.g. 320, see [0026]) disposed between the first contact electrode and the second contact electrode and electrically connected to the third semiconductor layer of the light emitting element, wherein 
the first semiconductor layer of the light emitting element and the second semiconductor layer of the light emitting element are doped with a first dopant having a first polarity (n-type, see [0026]), and 
the third semiconductor layer of the light emitting element is doped with a second dopant having a second polarity different from the first polarity (p-type, see [0026]).
Regarding claim 2, Kim further discloses wherein the light emitting element further includes: 
a first active layer (220, see [0026]) disposed between the first semiconductor layer of the light emitting element and the third semiconductor layer of the light emitting element; and 
a second active layer (240, see [0026]) disposed between the second semiconductor layer of the light emitting element and the third semiconductor layer of the light emitting element.
Regarding claim 3, Kim further discloses wherein the light emitting element further includes an insulating film (410/420, see [0032]) surrounding at least a part of the first active layer and at least a part of the second active layer.
Regarding claim 4, Kim further discloses wherein the insulating film of the light emitting element includes a contact hole (hole filled with 320) exposing at least a part of the third semiconductor layer of the light emitting element.
Regarding claim 5, Kim further discloses wherein the third contact electrode (320) directly contacts the third semiconductor layer (230) of the light emitting element through the contact hole.
Claim(s) 1-3, 6-7, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (US 2021/0175280; herein “Chae”).
Regarding claim 1 (first interpretation), Chae discloses in Figs. 3, 4A-B and related text a display device comprising: 
a light emitting element including: 
a first semiconductor layer (e.g. 33a, see [0072]);
a second semiconductor layer (e.g. 23a, see [0072]); and 
a third semiconductor layer (e.g. 23b, see [0072]) disposed between the first semiconductor layer and the second semiconductor layer; 
a first contact electrode (e.g. electrode comprising at least 73c/67c, see [0069]-[0070]) electrically connected to the first semiconductor layer (33a) of the light emitting element; 
a second contact electrode (e.g. electrode comprising 73b/67b, see [0069]-[0070]) electrically connected to the second semiconductor layer (23a) of the light emitting element; and 
a third contact electrode (e.g. electrode comprising at least 73d/67d, see [0069]-[0070]) disposed between (see Fig. 3) the first contact electrode and the second contact electrode and electrically connected to the third semiconductor layer (23b) of the light emitting element, wherein 
the first semiconductor layer (33a) of the light emitting element and the second semiconductor layer (23a) of the light emitting element are doped with a first dopant having a first polarity (see [0072]), and 
the third semiconductor layer of the light emitting element is doped with a second dopant having a second polarity different from the first polarity (see [0072]).
Regarding claim 2, Chae further discloses wherein the light emitting element further includes: 
a first active layer (e.g. active layer between 33a and 33b, see [0072]) disposed between the first semiconductor layer (33a) of the light emitting element and the third semiconductor layer (23b) of the light emitting element; and 
a second active layer (e.g. active layer between 23a and 23b, see [0072]) disposed between the second semiconductor layer (23a) of the light emitting element and the third semiconductor layer (23b) of the light emitting element.
Regarding claim 3, Chae further discloses wherein the light emitting element further includes an insulating film (71, see [0070]) surrounding at least a part of the first active layer and at least a part of the second active layer.
Regarding claim 6, Chae further discloses wherein
the first contact electrode (73c/67c) and the second contact electrode (73b/ 67b) are formed of a first conductive layer (e.g. 67),
the third contact electrode (73d/67d) is formed of a second conductive layer (e.g. 73), and
an insulating layer (71, see [0070]) is disposed between the first conductive layer and the second conductive layer.
Regarding claim 7, Chae further discloses wherein the insulating layer (71) includes an opening overlapping (e.g. in the vertical direction) the third semiconductor layer (23b) of the light emitting element.
Regarding claim 8, Chae further discloses wherein at least a part of the third contact electrode (73d/67d) is disposed in the opening of the insulating layer.
Regarding claim 1 (second interpretation), Chae discloses in Figs. 3, 4A-B and related text a display device comprising: 
a light emitting element including: 
a first semiconductor layer (e.g. 43b, see [0072]);
a second semiconductor layer (e.g. 33b, see [0072]); and 
a third semiconductor layer (e.g. 33a, see [0072]) disposed between the first semiconductor layer and the second semiconductor layer; 
a first contact electrode (e.g. 65b/39b/57/55b/47b/45) electrically connected to the first semiconductor layer (43b) of the light emitting element; 
a second contact electrode (65c/39c/37b/35) electrically connected to the second semiconductor layer (33b) of the light emitting element; and 
a third contact electrode (e.g. 65a/39a/57/55a/47a) disposed between the first contact electrode and the second contact electrode and electrically connected to the third semiconductor layer (33a) of the light emitting element, wherein 
the first semiconductor layer of the light emitting element and the second semiconductor layer of the light emitting element are doped with a first dopant having a first polarity (see [0072), and 
the third semiconductor layer of the light emitting element is doped with a second dopant having a second polarity different from the first polarity (see [0072]).
Regarding claim 11, Chae further discloses wherein
the first contact electrode (65b/39b/57/55b/47b/45) is formed of a first conductive layer (45/47b),
the second contact electrode (65c/39c/37b/35) is formed of a second conductive layer (35/37b), and
the display device further including:
a first insulating layer (46/48) covering (at least partially) the first conductive layer; and 
a second insulating layer (51) covering (at least partially) the second conductive layer.
Regarding claim 12, Chae further discloses wherein the first insulating layer (46/48) and the second insulating layer (51) do not overlap the third semiconductor layer (33a) of the light emitting element (e.g. in the horizontal direction).
Regarding claim 13, Chae further discloses wherein the third contact electrode (65a/39a/57/55a/47a) is disposed in direct contact with the first insulating layer (46/48) and the second insulating layer (51).
Regarding claim 14, Chae discloses in Figs. 3, 4A-B and related text a display device comprising:
a first electrode (e.g. 45, see [0070]);
a second electrode (e.g. 27a, see [0070]) spaced apart from the first electrode;
a third electrode (e.g. 37a, see [0070]) disposed between (see Fig. 3) the first electrode and the second electrode;
a light emitting element disposed between the first electrode and the second electrode;
a first contact electrode (73a/67a, see [0069]-[0070]) electrically contacting the first electrode and an end of the light emitting element;
a second contact electrode (e.g. 73d/67d, see [0069]-[0070]) electrically contacting the second electrode and another end of the light emitting element; and
a third contact electrode (e.g. 73c/67c, see [0069]-[0070]) disposed between (see Fig. 3) the first contact electrode and the second contact electrode, wherein
the light emitting element includes a semiconductor core (e.g. core comprising at least one of 23a/23b/33a/33b/43a/43b, see [0072]) and an insulating film (71, see [0070]) surrounding at least a part of the semiconductor core, and
the third contact electrode (73c/67c) electrically contacts the semiconductor core through a contact hole passing through the insulating film.
Regarding claim 15, Chae further discloses wherein the semiconductor core includes:
a first semiconductor layer (33a);
a second semiconductor layer (23a); and
a third semiconductor layer (33b) disposed between the first semiconductor layer and the second semiconductor layer.
Regarding claim 16, Chae further discloses wherein the third semiconductor layer (33b) of the semiconductor core overlaps the third electrode (37a).
Regarding claim 17, Chae further discloses wherein the third contact electrode (73c/67c) electrically contacts the third semiconductor layer (33b) of the semiconductor core through the contact hole (in 71).
Regarding claim 18, Chae further discloses the first contact electrode (73a/67a) electrically contacts the first semiconductor layer (33a) of the semiconductor core, and
the second contact electrode (73d/67d) electrically contacts the second semiconductor layer (23a) of the semiconductor core.
Regarding claim 19, Chae further discloses the first semiconductor layer (33a) of the semiconductor core and the second semiconductor layer (23a) of the semiconductor core are doped with a first dopant having a first polarity (see [0072]), and
the third semiconductor layer (33b) of the semiconductor core is doped with a second dopant having a second polarity different from the first polarity (see [0072]).
Regarding claim 20, Chae further discloses wherein the semiconductor core further includes:
a first active layer (e.g. active layer between 33a and 33b, see [0072]) disposed between the first semiconductor layer (33a) and the third semiconductor layer (33b); and
a second active layer (e.g. active layer between 23a and 23b, see [0072]) disposed between the second semiconductor layer (23a) and the third semiconductor layer (33b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Im et al. (WO 2020/017718) is cited for showing a display device using a rod shaped microLED and having electrodes and contact electrodes (see Figs. 2-3 and related text).
Chen et al. (US 2020/0043400) is cited for showing a microLED display with electrodes and contact electrodes.
Choi et al. (US 2022/0238759) is cited for showing a microLED display with a microLED being of a PNP or NPN structure (see Fig. 10 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/16/2022